        Case 1:11-cv-10230-MLW Document 676 Filed 02/08/21 Page 1 of 18



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS

ARKANSAS TEACHER RETIREMENT SYSTEM,
on behalf of itself and all others similarly situated,

Plaintiffs,                                                No. 11-cv-10230 MLW

v.

STATE STREET BANK AND TRUST COMPANY,

Defendant.

ARNOLD HENRIQUEZ, MICHAEL T. COHN,
WILLIAM R. TAYLOR, RICHARD A. SUTHERLAND,
and those similarly situated,
                                                           No. 11-cv-12049 MLW
Plaintiffs,

v.

STATE STREET BANK AND TRUST COMPANY,
STATE STREET GLOBAL MARKETS, LLC and DOES 1-20,

Defendants.

THE ANDOVER COMPANIES EMPLOYEE SAVINGS AND
PROFIT SHARING PLAN, on behalf of itself, and JAMES
PEHOUSHEK-STANGELAND, and all others similarly situated,
                                                           No. 12-cv-11698 MLW
Plaintiffs,

v.

STATE STREET BANK AND TRUST COMPANY,

Defendant.


                THE HAMILTON LINCOLN LAW INSTITUTE’S
           CENTER FOR CLASS ACTION FAIRNESS’S RESPONSE IN
     QUALIFIED OPPOSITION TO LIEFF CABRASER’S MOTION FOR PARTIAL
      STAY OF EXECUTION ON JUDGMENT, PENDING APPEAL [DKT. 668]
            Case 1:11-cv-10230-MLW Document 676 Filed 02/08/21 Page 2 of 18




                                                         TABLE OF CONTENTS

Table of Contents ................................................................................................................................ ii
Table of Authorities ........................................................................................................................... iii
Argument .............................................................................................................................................. 1
I.         The Second Revised Payment Plan makes practical sense in view of changed
           circumstances........................................................................................................................... 2
II.        To the extent Lieff can recover from other counsel, no irreparable harm exists. ......... 3
III.       To the extent that Lieff is correct that administration will take “years” no
           irreparable harm exists even if $1.1 million must be paid from the class. ...................... 5
IV.        The 2020 Fee Order does not contain monetary sanctions, thus Lieff’s appeal
           apparently raises no substantial question as to fee allocation. .......................................... 5
V.         Lieff double-counts its selfish interests as the public interests. ........................................ 8
VI.        Class members have an interest in the money Lieff hopes to win from them. .............. 9
VII.       Even if recovery must come from the class and only the class, and even if little
           residual remains in the common fund, Lieff’s harm is still not irreparable. ................. 12
Conclusion ..........................................................................................................................................13
Certificate of Service .........................................................................................................................15




                                                                           ii
           Case 1:11-cv-10230-MLW Document 676 Filed 02/08/21 Page 3 of 18




                                                  TABLE OF AUTHORITIES
Cases


In re Bear Stearns Cos. Sec., Derivative, & ERISA Litig., No. 08 MDL 1963,
        2014 U.S. Dist. LEXIS 131315 (S.D.N.Y. Sep. 5, 2014) ................................................. 12

Borey v. Nat'l Union Fire Ins. Co.,
        934 F.2d 30 (2d Cir. 1991). ................................................................................................... 3

Boston Taxi Owners Ass'n v. City of Boston,
       187 F. Supp. 3d 339 (D. Mass. 2016) ................................................................................... 8

Cayuga Indian Nation of N.Y. v. Pataki,
       188 F. Supp. 2d 223 (N.D.N.Y. 2002) ................................................................................. 9

First State Ins. Group v. Nationwide Mut. Ins. Co.,
        402 F.3d 43 (1st Cir. 2005)..................................................................................................... 6

Hilton v. Braunskill,
        481 U.S. 770 (1987) ........................................................................................................ 3, 5, 9

Miller v. LeSea Broad.,
        927 F. Supp. 1148 (E.D. Wis. 1996) ..................................................................................... 9

Nken v. Holder,
       556 U.S. 418 (2009) ........................................................................................................ 3, 5, 9

Respect Me. PAC v. McKee,
        622 F.3d 13 (1st Cir. 2010)..................................................................................................... 5

Sampson v. Murray,
      415 U.S. 61 (1974) ................................................................................................................. 13

SEC v. Biochemics, Inc.,
      435 F. Supp. 3d 281 (D. Mass. 2020) ................................................................................... 8

S.S. Body Armor I, Inc. v. Carter Ledyard & Milburn LLP,
       927 F.3d 763 (3d Cir. 2019) ................................................................................................... 9




                                                                     iii
       Case 1:11-cv-10230-MLW Document 676 Filed 02/08/21 Page 4 of 18




       As allowed by the Court (Dkt. 669), the Hamilton Lincoln Law Institute’s Center for

Class Action Fairness (“CCAF”) files this Response in Qualified Opposition to Lieff Cabraser

Heimann & Bernstein LLP’s (“Lieff’s”) Motion for a Partial Stay of Execution on Judgment,

Pending Appeal (“Motion,” Dkt. 668).

                                         ARGUMENT
       Over four years ago Lieff unjustly deposited $16.3 million for its own benefit, while

simultaneously concealing questionable fee sharing agreements from ERISA counsel

(Dkt. 590, “Fee Order” at 149), the named plaintiff (id. at 153), and the Court. Lieff continued

to conceal these arrangements even after this Court appointed a Special Master to investigate

the fee awards. The Court’s orders correct this injustice.

       CCAF remains skeptical Lieff has demonstrated an entitlement to stay, but facts

concerning the administrator’s distribution of funds and Lieff’s own seemingly contradictory

positions make it impossible to take a firm position. CCAF understands that the Special Master

is working with the administrator to produce a new declaration, and facts concerning

administration could entirely moot Lieff’s motion. Because of this uncertainty, CCAF instead

offers observations on Lieff’s Motion:

         1. The Payment Plan was sensibly revised due to changed circumstances.
            Contrary to Lieff, “pertinent facts changed.” Mot. 15. Previously, everyone
            expected Lieff’s appeal to conclude by spring 2021.

         2. To the extent Lieff seeks fees from ERISA counsel, no prejudice exists.
            Lieff says that “ERISA Counsel share the cost of success of the appeal … by
            reducing the … fee awarded to ERISA Counsel.” Mot. 10. If true, Lieff provides
            no reason to believe irreparable harm could occur by awarding three solvent and
            respected law firms money they are now entitled to.

         3. Lieff claims settlement administration will take “years.” Mot. 2. But if this
            were true, residual funds would be available to hypothetically “repay” Lieff.




                                               1
       Case 1:11-cv-10230-MLW Document 676 Filed 02/08/21 Page 5 of 18




         4. The 2020 Fee Order (Dkt. 590) does not include a “financial penalty.”
            Mot. 16. In fact, the 2020 Fee Order awarded Lieff $15.23 million in fees and
            costs—millions more than the Special Master recommended (Dkt. 590-1), a
            reduction of only 7% from the original fee award even though the Court cut
            overall attorneys’ fees by 20%. Lieff mischaracterizes the Fee Order, so none of
            its arguments on appeal would actually result in restoring the fees Lieff obtained
            for itself extrajudicially by private agreement with Customer Class Counsel.

         5. Lieff incorrectly pretends its interests constitute “public interests.” Mot.
            12. Lieff misrepresents the law; public interests are those of non-parties.

         6. Lieff falsely suggests that no party would be aggrieved by its appeal. Mot. 2.
            This is only true because Lieff has long ceased representing the interests of absent
            class members, who are aggrieved dollar-for-dollar.

         7. Even if the class must pay $1.1 million to Lieff, this money can be
            recovered. Lieff says it’s “impossible” to collect money once distributed, but in
            fact it could claw back the $1 million it paid to Mr. Chargois.
       Each of these points is addressed below.

I.     The Second Revised Payment Plan makes practical sense in view of changed
       circumstances.
       Lieff complains about two “material” changes to the Second Revised Payment Plan

(“Revised Plan,” Dkt. 662-1) compared to the earlier schedule. Mot. 3. First, the Revised Plan

contemplates distributing “Lieff’s” money to class members. Id. at 3-4, 7. But this change

simply corrects an arithmetic error in the original plan of distribution. The Court commented

on this issue at the last hearing, and it was discussed at length, so should hardly come as a

surprise to Lieff. Dkt. 642 (Tr. 9/22/2020) at 9-18. And while Lieff expressed surprise at the

hearing, it should not have been very surprising even then because, as the Court noted, the

prose of the Master’s motion unambiguously recommended that money for Lieff “should not

be recaptured for monies paid to the class members.” Id. at 9.

       Lieff also complains about the deletion of the hearing previously scheduled 45 days

before the second disbursement of repaid money to the class on April 30, 2021. Mot. 4. Lieff

claims “no pertinent facts changed between the entry of the Prior Payment Plan on July 9,


                                               2
       Case 1:11-cv-10230-MLW Document 676 Filed 02/08/21 Page 6 of 18




2020 and the Fee Order on January 19, 2021.” Id. at 8. Patently untrue. As the Court explained,

before July, all parties “anticipated that the appeal would be resolved before April 30, [2021],

and the schedule I ordered provided for a hearing 45 days before April [30], 2021 if the appeal

was not resolved.” Tr. at 7. If Lieff’s prior appeal had proceeded, it probably would have

concluded before April 30, so it was prudent to conduct a hearing before that date to resolve

the matter and perhaps slightly delay the issuance of checks if the First Circuit opinion was

forthcoming. In contrast, Lieff now proposes that class members essentially loan their putative

attorneys $1.1 million for another year or more after already loaning it to Lieff for over two

and a half years. The previous plan no longer makes practical sense; circumstances changed.

II.    To the extent Lieff can recover from other counsel, no irreparable harm exists.
       Lieff does not even make a showing of irreparable harm from distribution to ERISA

counsel. The Court must consider four factors in deciding requests for stay pending appeal:

              (1) whether the stay applicant has made a strong showing that he is likely
              to succeed on the merits; (2) whether the applicant will be irreparably
              injured absent a stay; (3) whether issuance of the stay will substantially
              injure the other parties interested in the proceeding; and (4) where the
              public interest lies.

       Hilton v. Braunskill, 481 U.S. 770, 776 (1987).

       “The first two factors of the traditional standard are the most critical.” Nken v. Holder,

556 U.S. 418, 434 (2009). “[S]imply showing some ‘possibility of irreparable injury,’ … fails to

satisfy the second factor.” Id. at 434-35. “Monetary loss alone will generally not amount to

irreparable harm.” Borey v. Nat'l Union Fire Ins. Co., 934 F.2d 30, 34 (2d Cir. 1991). Monetary

harm is only irreparable when it threatens a party’s solvency (which Lieff does not allege) or

the money may never be recovered. This simply doesn’t apply if the funds can be redistributed

from other counsel.




                                                3
        Case 1:11-cv-10230-MLW Document 676 Filed 02/08/21 Page 7 of 18




       Lieff offers only a one-sentence explanation of the supposed irreparable harm

justifying its Motion: “[r]ecovering those funds from the Class, once distributed, will be

impossible—effectively mooting the appeal.” Mot. 12. Lieff does not argue anywhere that

distributing money to ERISA counsel causes irreparable harm but instead assumes that the

class should still ultimately pay. See Mot. 15 (“no justification for making the ERISA Counsel

the guarantors of a fixed class recovery”).

       Even though Lieff now believes that the Court’s orders contemplate withholding

money from ERISA counsel (Mot. 2, 10), Lieff doesn’t offer an excuse why payment to ERISA

counsel could conceivably cause irreparable harm. In the unlikely event Lieff is owed money

from other firms (whether ERISA counsel or Customer Class Counsel), these firms could be

ordered to repay the funds just as Lieff is now ordered. Lieff does not question the solvency

or reputation of any of the firms before the Court.

       To be clear, CCAF agrees with ERISA counsel (Dkts. 639, 671) that the equities do not

favor transferring funds from blameless firms in order to enhance Lieff’s fee award. The

Special Master previously recommended that Labaton and Thornton should first cover the

shortfall hypothetically owed Lieff, after providing all firms fair notice to decide an equitable

reallocation between ERISA and Customer Class Counsel. Dkt. 606 at 4. CCAF agrees with

this approach. HLLI also supports ERISA Counsel’s motion to clarify any ambiguity about

whether the Court intends to use ERISA counsel for recourse if Lieff’s fee must be increased.

Dkt. 670. CCAF’s view is that it doesn’t make sense to decide the issue unless and until the

First Circuit requires such reallocation.

       CCAF only observes, for the sake of argument, that because no irreparable harm exists,

no escrow would be necessary to effectuate such an improbable outcome.




                                                4
       Case 1:11-cv-10230-MLW Document 676 Filed 02/08/21 Page 8 of 18



III.   To the extent that Lieff is correct that administration will take “years” no
       irreparable harm exists even if $1.1 million must be paid from the class.
       To satisfy the second Hilton factor, Lieff must show that “irreparable injury will be

likely absent an injunction.” Respect Me. PAC v. McKee, 622 F.3d 13, 15 (1st Cir. 2010)
(emphasis added). Lieff’s contradictory positions betray that the claimed harm is at best

speculative, so falls far short of the second prong.

       Even if the First Circuit takes Lieff’s quite amorphous arguments to mean that

additional fees must be paid by the blameless class, no reason exists to think Lieff would be

likely unable to recover the money. In fact, Lieff argues the reverse: “it is highly unlikely that

Lieff Cabraser’s escrowed funds would be all that is left to distribute to the class.” Mot. 2

(emphasis added). If this were true—and Lieff thinks it at least true enough to affix their

signature under the argument—some residual funds from the class will exist to pay Lieff a

higher fee “years” hence as in the BoNY Mellon matter. Mot. 13. Lieff has not shown a

likelihood that its appeal will take multiple years. If for some reason it does, it could move to

stay disbursement prior to some subsequent round of payments.

IV.    The 2020 Fee Order does not contain monetary sanctions, thus Lieff’s appeal
       apparently raises no substantial question as to fee allocation.
       For the first Hilton factor, “[i]t is not enough that the chance of success on the merits

be ‘better than negligible.’” Nken v. Holder, 556 U.S. at 434. Lieff contends that it advances

“serious” Rule 11 arguments (Mot. 16), but prevailing on these arguments would not result in

additional attorneys’ fees because Lieff fundamentally misrepresents the Fee Order.

       Lieff’s premises its appeal on the idea that it does not challenge “the overall reduction

in the fees awarded, except as to the penalty assessed against Lieff.” Mot. 5. But no such

“penalty” exists. This Court explicitly held it was “not imposing sanctions or denying

attorneys’ fees,” based on Rule 11 findings. Dkt. 590 (“Fee Order”) at 127. Lieff treats the Fee

Order as if it were a sanction, and even tells the First Circuit “[t]he penalty against Lieff


                                                5
       Case 1:11-cv-10230-MLW Document 676 Filed 02/08/21 Page 9 of 18




brought the overall fee down to 20% of the class recovery, when combined with the penalties

on other firms.” No. 20-1365 (1st Cir. June 6, 2020) at 31. Lieff misinterprets the Fee Order

exactly backwards. The Fee Order set the overall fee award first (Dkt. 590 at 77-144) and only

then decided how the fee should be allocated among the firms (id. at 144-53).

       The Fee Order does not impose a monetary sanction. In fact, it’s the only order

authorizing Lieff to keep any money at all. Lieff assented to vacate the original fee order, which

occurred in 2018. Dkt. 331. The Court quite generously allowed Lieff and the other Customer

Class Counsel firms to hold millions of dollars for years—an extraordinary advantage given

that the class wasn’t paid until October. Finalizing balances is not a sanction, and Lieff’s

arguments on appeal do not grapple with the difference.

       In fact, fees Lieff obtained in 2016 were secured extrajudicially by misleading the Court.

In 2016, the Court awarded a lump sum of $74,541,250 to Labaton for distribution to all

plaintiffs’ counsel. Dkt. 111 at 5. Lieff’s “share” of $16,372,854 was not the product of judicial

decision but of a secret fee agreement between Lieff and the other Customer Class Counsel

firms to award themselves more richly than ERISA counsel while simultaneously agreeing to

divert $4.1 million to politically-connected lawyers that Lieff never disclosed. Lieff would have

presumably concealed the Chargois arrangement forever but for the Special Master’s careful

review of document production from Thornton. Dkt. 357 at 87 n.66.

       While the Court termed $1,139,457 as a “reduction” from Lieff’s original fee award for

“deficiencies” (Dkt. 590 at 148-49), the word “reduction” is used in the sense of “by way of

comparison” rather than a literal reduction. The original fee award was vacated thirty-one

months ago, and the $16,372,854 figure was not carved into stone tablets even before it was

vacated. Deducting from this amount is not a sanction, but simple arithmetic: Lieff must repay

the common fund the difference in dollars lawfully awarded by the Court and the dollars Lieff

obtained for itself based on secret negotiations five years ago.

                                                6
       Case 1:11-cv-10230-MLW Document 676 Filed 02/08/21 Page 10 of 18




       In setting its fee award, the Court cites several factors for Lieff’s award, including

deficiencies that did not rise to the level of misconduct like failing to disclose its (limited)

knowledge of Chargois arrangement to ERISA counsel. Id. at 149; compare 123. Such findings

are not sanctions; courts can and should take into account counsel’s deficiencies when setting

fee awards. See First State Ins. Group v. Nationwide Mut. Ins. Co., 402 F.3d 43, 44 (1st Cir. 2005)

(affirming denial of any fee award due to overbilling).

       While Lieff complains of a 7% “reduction” from the sum derived from its secret fee

sharing agreements, this compares very well against the 30%-33% reductions borne by

Labaton and Thornton, respectively. It also compares handsomely with Lieff’s private fee

agreement, which provided Lieff with precisely 24% of Customer Class Counsel’s fee. Under

the Fee Order, Lieff receives 30% of the Customer Class Counsel fee, leapfrogging over

Thornton, which previously got $3 million more, but was ultimately awarded $2 million less

than Lieff. Dkt. 590-1. The Court reduced the overall fee award by nearly 20%. The Court

reduced Lieff’s fees much less than average.1

       Lieff offers no explanation for why the entire $1.1 million amount represents a

“sanction” given the Court’s express findings otherwise and the mathematical implausibility

of reducing the overall fee award 20% without adjusting Lieff’s share one iota. While Lieff

may prefer to mischaracterize the Fee Order as a sua sponte sanction—ostensibly because of

the limits on monetary Rule 11(c)(3) sanctions—it does not become a Rule 11 order merely

       1 Lieff may complain that ERISA counsel’s fee increased, but the Court did this to
compensate for their time spend on the investigation and for being kept in the dark about the
Chargois arrangement. Dkt. 590 at 146-47. Moreover, the final ERISA awards more accurately
approximates the $10.9 million fee award deducted from the ERISA portion of the settlement
fund. Dkt. 89, ¶ 24. A reasonable observer might have inferred that since $10.9 million was
deduced from ERISA subclass recovery, ERISA counsel were paid that amount. Instead, Lieff
and the other Customer Class Counsel firms redistributed the surplus among themselves.
Dkt. 357 at 85.

                                                7
       Case 1:11-cv-10230-MLW Document 676 Filed 02/08/21 Page 11 of 18




because this Court found Lieff’s performance “deficient.” Dkt. 590 at 123. In fact, the Court

rejected suggestions by the Master (and CCAF) to sanction the other class counsel firms.

Dkt. 590 at 64, 86. Although the Court considered conduct in setting an overall fee award, the

Court noted it was “neither imposing sanctions nor denying a fee award to any attorney or

firm because of misconduct.” Dkt. 590 at 86.

       Lieff may have no appellate issue at all under circuit law because “a jurist’s derogatory

comments about a lawyer's conduct, without more, do not constitute a sanction.” In

re Williams, 156 F.3d 86, 92 (1st Cir. 1998) (finding no jurisdiction to review order that found

misconduct by annulled sanctions for technical reasons). Even if its Rule 11 arguments are

colorable, no substantial question regarding Lieff’s award exists on appeal. This is analogous to

Boston Taxi Owners Ass'n v. City of Boston, one of the cases Lieff relies on. 187 F. Supp. 3d 339,

342 (D. Mass. 2016). There, the court denied stay even though appellant’s legal issues were

“neither elementary nor well-established,” because qualified immunity precluded damages

even if appellant prevailed on appeal. Id. Likewise, even if Lieff raises interesting questions

about the limits of Rule 11, this won’t entitle Lieff to a larger fee because Lieff cannot prove

the Court lied about declining monetary sanctions.

       Unless Lieff more directly challenges the attorneys’ fee award, its mischaracterization

of the Fee Order preclude recovering additional attorneys’ fees from the class. To the extent

the appeal presents no serious or substantial legal issue as to Lieff’s fee award, stay ought to be

denied even if irreparable harm could be shown. See SEC v. Biochemics, Inc., 435 F. Supp. 3d

281, 297 (D. Mass. 2020).

V.     Lieff double-counts its selfish interests as the public interests.
       Lieff argues that the “public interest” disfavors stays where “it is unlikely that an

appellee will be able to recover funds in the event of reversal.” Mot. 12. But this is incorrect.



                                                8
       Case 1:11-cv-10230-MLW Document 676 Filed 02/08/21 Page 12 of 18




Examining the public interests requires “gauging ‘consequences beyond the immediate

parties.’” S.S. Body Armor I, Inc. v. Carter Ledyard & Milburn LLP, 927 F.3d 763, 772 (3d Cir.

2019). Here, the public interests favor the (likely millions) of innocent fund beneficiaries

throughout the country much more than Lieff’s partners.

       Lieff misreads the cases it cites on this factor. The first cited case actually concerns

“the broader public interest vis-a-vis New York State taxpayers,” in an appeal where non-party

taxpayers have an interest in payment. Cayuga Indian Nation of N.Y. v. Pataki, 188 F. Supp. 2d

223, 252 (N.D.N.Y. 2002). Lieff’s second citation for its dubious proposition expressly found

that the requested “stay would have little impact on the public interest. Miller v. LeSea Broad.,

927 F. Supp. 1148, 1152 (E.D. Wis. 1996). Lieff cannot double-count its selfish interests

(already counted under the second Hilton factor) as also being in the public interest.

VI.    Class members have an interest in the money Lieff hopes to win from them.
       To the extent that the Court finds Lieff does not satisfy the first two Hilton factors for

securing a stay on appeal, the Court need not consider the remaining two factors. Nken v.

Holder, 556 U.S. at 435; S.S. Body Armor I, 927 F.3d at 775 (deciding against the first legal issue

factor is fatal to granting stay to attorneys who sought larger fee prior to distribution of money

from bankruptcy estate).

       That said, the remaining factors—the interests of other parties and public interests—

militate against Lieff’s Motion. Class members would necessarily be harmed by the delay.

       Lieff suggests in some places that no “party” (except maybe ERISA counsel) would be

adversely effected by withholding its imagined $1.1 million fee award. Mot. 2, 6-7. 2 This is a

callous assertion from lawyers who owe the class a fiduciary duty. Whether class members are

       2 Lieff mentions the failure of any appellee to file a response brief to its first appeal,
Mot. 1, 6, but the First Circuit had already stayed briefing before the due date, so CCAF does
not understand why Lieff thinks it significant.

                                                9
       Case 1:11-cv-10230-MLW Document 676 Filed 02/08/21 Page 13 of 18




an “interested party” doesn’t matter: to the extent they are not for some reason, class interests

are instead public interests.

        Withholding money from distribution, as Lieff proposes, necessarily harms the class

members asked to effectively extend Lieff a $1,139,457 loan. The delay alone unconscionably

adds insult to the injury that caused by the four-year delay in administration necessitated by

Lieff’s own conduct—including its failure to disclose documents and knowledge it possessed

about the Chargois arrangement. Dkt. 357 at 119.

        If $1,139,457 is withheld from the second distribution to the class, this will likely force

an additional small distribution to class members, which is against their interests. If money is

artificially held back from distribution, it will not be economically feasible to distribute the

money to some class members. Withholding $1.1 million has at least four negative effects on

the class:

               1. The difference in fund amount would cut off at least a dozen class members
                  otherwise entitled to a check in the second distribution.

               2. Withholding money obviously holds $1.1 million to a third distribution,
                  forcing class members to wait another year to cash even smaller checks.

               3. Presuming the residual fund is not much more than $1.1 million after Lieff’s
                  appeal, the majority of class members would not receive a third check at all
                  because their proportional recognized losses would be too small.

               4. Even for class members with large claims, receiving increasingly small
                  checks imposes real administrative costs.
        Whereas the vast majority of class members could be paid additional amounts in the

second distribution due to the presumably significant corpus of residual funds from the 5%

reserve and repayments from Thornton and Labaton, adopting Lieff’s escrow would freeze

out nearly half the class from the third distribution. Lieff argues that this problem is speculative

(Mot. 14), but in fact it’s much less speculative than Lieff’s claimed irreparable harm. The

distributions of loses by class members is smooth; no sharp break in dollar amounts exists, so

                                                10
       Case 1:11-cv-10230-MLW Document 676 Filed 02/08/21 Page 14 of 18




withholding $1.1 million or even $565,000 from the second distribution will result in accounts

that would otherwise be sent second checks falling below the $10 threshold. 3 Under the plan

of distribution they will never be paid again.

       Lieff argues that other class members will still receive the $1.1 million if it’s distributed.

True, but the distributional consequences are real. Large funds to get disproportionate

payments relative to funds who are frozen out of subsequent rounds. Besides, even class

members with large claims would not favor this result. Public pension funds are is not

indifferent to receiving fewer checks worth more money and many checks worth little money.

The class would clearly prefer fewer, larger checks—even before considering the higher

administrative costs involved, which Lieff still conspicuously does not offer to pay.

       Lieff argues that CCAF incorrectly assumes no residual funds will exist to distribute

along with “their” $1.1 million, but this isn’t so. If the residual amount were significant enough

to cause a subsequent round of checks, Lieff would have little prejudice. Lieff points to the

BoNY Mellon example, which included three distributions: first for $375 million (with a larger

10% reserve than in that case), second for $52 million, and a third distribution for just $1.46

million. Dkt. 668-1 at ¶¶ 4-6. The State Street settlement started from a smaller initial

distribution and includes a smaller reserve, so likely the residual after the second distribution

will be smaller than BoNY Mellon’s and CCAF’s concerns about distribution equity apply.


       3  CCAF is not quite sure about the timing of the checks from the Settlement
Administrator. CCAF understands that the first round of checks was sent by October because
the Court summarized this occurring and no party disagreed. Dkt. 642 (Tr.) at 6-7. Last
summer, the Administrator wrote that the second distribution would occur by March 30, 2021.
Dkt. 629, ¶ 28. But CCAF is not confident about this date because it sits awkwardly between
the two dates on the Second Revised Payment Plan indicated as dates funds would be
distributed to the class—February 10 and April 30. Dkt. 662-1. Given that checks to the class
will have a 90-day expiration dates, these disbursement dates need not be so close together;
there should need only be one distribution this spring.

                                                 11
       Case 1:11-cv-10230-MLW Document 676 Filed 02/08/21 Page 15 of 18




Lieff’s Motion itself betrays that they don’t believe a large residual will remain for “years” as

they alternatively argue. Mot. 13. If it were likely, not only would there be no irreparable harm,

Lieff would feel no need to file their Motion.

       Lieff cavalierly volunteers thousands of long-waiting class members to wait some more

for its convenience. Whether counted as “parties” or the “public interest,” the class members’

interests militate against granting stay. “The interests of the multitude of other parties in this

class action litigation weigh heavily against a stay.” In re Bear Stearns Cos. Sec., Derivative, &

ERISA Litig., No. 08 MDL 1963, 2014 U.S. Dist. LEXIS 131315, at *18 (S.D.N.Y. Sep. 5,

2014) (denying stay to class members contesting their share because it would “delay payment

to Authorized Claimants who are owed Settlements with the remaining 10% reserve”).

VII.   Even if recovery must come from the class and only the class, and even if little
       residual remains in the common fund, Lieff’s harm is still not irreparable.
       Finally, Lieff incorrectly claims that “[r]ecovering those funds from the Class, once

distributed, will be impossible.” Mot. 12. As Lieff’s contradictory argument about “years”-

long administration suggest (see Section II), some residual money will remain in the common

fund. Recovering the balance of Lieff’s hypothetical “sanction” from its privately-negotiated

fee award would not be difficult. Lieff can recover additional funds for the class from Chargois

and thereby secure its own fee. As a last resort, Lieff could even collect from class members.

       If the residual is inadequate, Lieff has a more appropriate target for collections than its

own absent clients: Damon Chargois. Lieff agreed that 5.5% of its Customer Class Counsel

fee award share should be diverted to Chargois. Dkt. 357 at 105. Lieff’s contribution was $1

million. Dkt. 590 at 27. In the unlikely event that the First Circuit finds the “reduction” of

Lieff’s fee award untenable, Lieff could still be made whole by seeking to enforce an order

clawing back $1 million of the undeserved payment to Mr. Chargois.




                                                 12
       Case 1:11-cv-10230-MLW Document 676 Filed 02/08/21 Page 16 of 18




       “The possibility that adequate compensatory or other corrective relief will be available

at a later date, in the ordinary course of litigation, weighs heavily against a claim of irreparable

harm.” Sampson v. Murray, 415 U.S. 61, 90 (1974).

                                          CONCLUSION
       The Court’s (and Special Master’s) revisions to the Payment Plan make sense due to

changed circumstances. While CCAF does not know relevant details about settlement

administration, which may moot Lieff’s motion or make it more compelling, the factors appear

to lean against granting stay. Even if more fees were awarded to Lieff, the Special Master

correctly observed: “[s]uch relief should not be re-captured from monies paid to the class

members” (Dkt. 636 at 3), and Lieff cannot show irreparable harm in now paying the

trustworthy ERISA firms. Lieff’s appeal gives no reason to restore an award it took for itself

through undisclosed deals, and so the stay does not relate to any substantial issue on appeal.

Class interests weigh in favor of distribution, and the “years” of administration Lieff touts

proves its appeal will not be moot, even if Lieff could somehow prove this Court was lying

when it declined to impose monetary sanctions.

       Make no mistake: Lieff is litigating directly against the interests of their own putative

clients, and no public interest supports this.




                                                 13
Case 1:11-cv-10230-MLW Document 676 Filed 02/08/21 Page 17 of 18




Respectfully submitted,

Dated: February 8, 2020      /s/ M. Frank Bednarz
                             M. Frank Bednarz (BBO No. 676742)
                             HAMILTON LINCOLN LAW INSTITUTE
                             CENTER FOR CLASS ACTION FAIRNESS
                             1145 E Hyde Park Blvd. Unit 3A
                             Chicago, IL 60615
                             Telephone: 801-706-2690
                             Email: frank.bednarz@hlli.org

                             Theodore H. Frank (pro hac vice)
                             HAMILTON LINCOLN LAW INSTITUTE
                             CENTER FOR CLASS ACTION FAIRNESS
                             1629 K Street NW
                             Suite 300
                             Washington, DC 20006
                             Telephone: 202-331-2263
                             Email: ted.frank@hlli.org

                             Attorneys for Amicus Curiae
                             Hamilton Lincoln Law Institute
                             Center for Class Action Fairness




                                14
       Case 1:11-cv-10230-MLW Document 676 Filed 02/08/21 Page 18 of 18




                                    CERTIFICATE OF SERVICE

I certify that on February 8, 2020, I served a copy of the forgoing on all counsel of record by filing a
copy via the ECF system.


 Dated: February 8, 2020
                                                /s/ M. Frank Bednarz
                                                M. Frank Bednarz




                                                  15
